Title: To Alexander Hamilton from Caleb Swan, 6 December 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia Decr 6th 1799. 
          
          I have received your letter of the 4th instant.
          Mr. Brooks a Cadet, in the artillery was appointed to the business of paying the troops at and near Staunton and set off on the business, about three days since.
          I have heard that Lt Merriweather Lewis, was coming to Wilmington to join the recruiting party there. I know him to be very capabale of a business of the kind but Mr Brooks’s appointment was Concurred in by the secretary of war, and I have no doubt he will perform well.
          I have the honor to be very respectfully Sir yr obt Servt
          
            C:   Swan PMG.
          
          Genl Hamilton
        